Citation Nr: 1206285	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to February 1977, and from March 1988 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied service connection for a psychiatric disorder.  

In a prior March 2008 decision, the Board had denied service connection for a number of orthopedic disabilities of the lower extremities, glaucoma, a liver condition, and a respiratory disorder.  The Board remanded claims of service connection for psychiatric, jaw, and right shoulder neurological conditions, as well a claim for increased evaluation for a right shoulder orthopedic disability, for further development.  VA granted entitlement to a right shoulder neurological condition in a June 2010 rating decision; this was a full grant of the benefit sought on appeal

In August 2010, the Board granted service connection for a jaw disability, and denied entitlement to an increased evaluation for a right shoulder orthopedic disability.  The question of service connection for an acquired psychiatric disability was remanded for further development.  The full grant of the benefit sought with regard to the jaw resolved that appeal; the denial with respect to the right shoulder evaluation is now final.  The sole issue remaining on appeal regards the claim of service connection for an acquired psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In the August 2010 decision, the Board determined that the Veteran must be presumed sound on entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  Service treatment records revealed that on entry into service in January 1973, the Veteran was found to be in generally sound condition, physically and emotionally.  The Veteran reported a history of eye trouble (diagnosed as refractive error), recurrent back pain, and sea sickness.  His back aches were not considered disabling, and other than the refractive error, the examining doctor noted no objective evidence of any disability.  Specifically, no psychiatric complaints or findings were reported on entry into service.  The Veteran was therefore presumed to have been in sound condition on entry.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.

There was no clear and unmistakable evidence to rebut this presumption and establish that a psychiatric disease or disability pre-existed service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  Doctors unanimously agree that the Veteran's unsettled and abusive childhood contributed to his currently diagnosed psychiatric problems; none, however, point to any pre-service manifestations of mental health problems showing that any disease was manifest prior to entry onto active duty.  In other words, while the root cause for current disability may lie in the period preceding service, the disability itself did not pre-exist service.  Provisions regarding aggravation of pre-existing disabilities are therefore not applicable; this is a claim for direct service connection.

The November 2010 VA examiner, however, ignored these binding findings, and determined that the currently diagnosed psychiatric disorders were not caused or aggravated by military service; they were most likely related to pre-service abuse and post-service situational stressors.  As the examiner relied upon an inaccurate factual record, her opinions and report are not probative of the appellate issue.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Further remand is required to obtain an adequate and probative opinion.

Service medical records show that in August 1973 insomnia was noted and the Veteran was referred for psychiatric counseling.  Detailed records of such are, unfortunately, not available.  Mental health records are not maintained beyond seven years by the military, and are not made part of the service treatment records.  Upon separation in November 1976, the Veteran reported a history of excessive worry and depression.

Service personnel records were obtained in an effort to clarify the extent of any psychiatric treatment or complaints in service.  These records do not include any references to mental health treatment or diagnoses.  They do reflect that the Veteran had a number of discipline problems, however.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the medical center in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2010 to the present.

2.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must be informed that, as a matter of law, no acquired psychiatric disability existed prior to service.  The examiner must identify all current psychiatric diagnoses, and must opine as to whether any such were first manifested during active duty service.  The examiner must specifically address in-service treatment for insomnia in August 1973 (with referral for counseling) and competent subjective reports of excessive worry and depression on separation in November 1976; were these at least as likely as not the first manifestations of any currently diagnosed condition?  Repeated disciplinary problems, as noted in service personnel records, should also be discussed in the context of whether they are evidence of the manifestation of any current acquired psychiatric disability.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


